DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 21 June 2022 is acknowledged. However, Group II, claims 18-20, were amended to include a technical feature that is shared with Group I and the restriction requirement is hereby withdrawn. Claims 18-20 are hereby rejoined and have been fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-20 are allowed.
US 7,506,667 B1 discloses many of the features of claims 1, 10 and 18, including an exhaust pipe comprising an inner pipe with a bellows structure (34; Fig. 4) and pair of holes (through which fasteners 66 pass), an outer sleeve (50) including a pair of holes (again, through which 66 pass), and connection assemblies (66), but fails to disclose a second pair of holes on either the inner pipe or outer sleeve, nor a single connection assembly that passes through both the pair of holes in the inner pipe and the outer pipe.
US 2020/0200294 A1 discloses an inner pipe with a bellows structure (114; Fig. 3), an outer sleeve (187) including a first and second pair of holes (167), and connection assemblies (169), but fails to disclose first and second pairs of holes in the inner pipe.
US 5,839,473 A discloses an exhaust apparatus comprising an inner pipe with first and second pairs of holes (11; Fig. 1), an outer sleeve (20) with a pair of holes, and a connection assembly (35) that passes through a pair of holes on both the inner pipe and outer sleeve, but fails to disclose a second pair of holes on the outer sleeve.
US 9,719,680 discloses an exhaust apparatus comprising an inner pipe with a first pair of holes (1; Fig. 6), an outer sleeve with first and second pairs of holes (14) and first and second connection assemblies (7) but fails to disclose the inner pipe has a second pair of holes.
In reference to claims 1, 10 and 18, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, an inner pipe and an outer sleeve with a second pair of holes and a second connection assembly that passes through the second pair of holes in both the inner pipe and outer sleeve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
14 July 2022